PER CURIAM.
The Court has determined that the Final Judgment of Dissolution of Marriage is not a final order. See Hoffman v. O’Connor, 802 So.2d 1197 (Fla. 1st DCA 2002); see also Fowler v. Fowler, 166 So.3d 188 (Fla. 1st DCA 2015) (dismissing as premature appeal of non-final Partial Final Judgment of Dissolution of Marriage where judgment reserved jurisdiction to expend additional judicial labor over non-collateral issues of child support and parental responsibility); Starling v. Starling, 146 So.3d 538 (Fla. 1st DCA 2014) (dismissing as premature appeal from final judgment of dissolution of marriage determined to *1293be a non-final order); Wright v. Wright, 82 So.3d 1064 (Fla. 1st DCA 2011) (dismissing as premature appeal from final judgment of dissolution of marriage which retained jurisdiction over integrally related issues). Accordingly, the appeal is dismissed as premature. The dismissal is without prejudice to file a notice of appeal upon rendition of a final order.
LEWIS and WINOKUR, JJ., concur.
MAKAR, J., dissents with opinion.